Exhibit 10.61

 

PROFESSIONAL SERVICES AGREEMENT

 

THIS PROFESSIONAL SERVICES AGREEMENT (“Agreement”) is entered into effective the
26 day of October 2007, by and between AVI BioPharma, Inc., an Oregon
corporation (“Company”), with its principal place of business at One SW
Columbia, Suite 1105, Portland OR  97258, and James B. Hicks PhD, LLC, an Oregon
limited liability company (“Contractor”), with its principal place of business
at 3 Great Meadow, Locust Valley, NY 11560.  Company and Contractor sometimes
are collectively referred to herein as the “Parties” and individually as a
“Party”.

 

Company and Contractor agree as follows:

 

1.             Services.  Contractor agrees to provide the services (“Services”)
set forth on Schedule A attached hereto and incorporated herein and in
successive schedules that are agreed to between the parties (collectively
referred to herein as Schedule A).  Contractor represents and warrants that:
(a) he is in the business of providing services similar to the Services for
companies operating in the bioscience industry, (b) he will perform the Services
utilizing reasonable care and skill in accordance and consistent with customary
industry standards, and (c) without the consent of the Company, which may be
withheld in the sole discretion of the Company, he shall not assign to any third
party the obligation to provide any Services hereunder.

 

2.             Fees.  Company agrees to pay Contractor for the Services, fees
(“Fees”) in accordance with the provisions set forth on Schedule A.  During the
term of the Agreement, the Fees and any of the elements constituting the Fees
shall not change without the prior written approval of Company.  Unless
otherwise provided for in Schedule A, the following payment terms will apply. 
Each month, Contractor will submit an invoice to Company for Fees payable for
Services during the preceding thirty (30) days and Company will remit all
properly payable amounts within thirty (30) days after Company’s receipt of any
such invoice.  Each invoice or report accompanying an invoice will describe in
reasonable detail and with respect to the relevant invoice period (a) the number
of hours expended performing Services, itemized by task, (b) a description of
the excess Services provided, and (c) any work product created. Unless otherwise
provided for in Schedule A, Contractor shall be responsible for paying all costs
associated with the Services and its business, including without limitation,
costs for meals, lodging, transportation, insurance, equipment, and liability
insurance.  The Fees shall be the exclusive compensation paid by Company to
Contractor for the Services.

 

3.             Term and Termination.

 

(a)           Term.  This Agreement is effective on the date stated above, and,
unless otherwise terminated pursuant to this Section 3, shall remain in effect
for a period of two years.  This Agreement shall automatically renew for
successive one-year periods unless either party gives written notice of
termination during the sixty (60) day period immediately prior to expiration of
the term or any renewal term.

 

--------------------------------------------------------------------------------


 

(b)                                  Termination. Notwithstanding anything to
the contrary herein, this Agreement may be terminated prior to term end as
follows:

 

(i)                                                       Consultant may
voluntarily terminate this Agreement upon giving the Company sixty (60) days
written  notice;

 

(ii)                                                    Company may terminate
this Agreement without Cause (as defined below) upon giving Consultant not  less
than sixty (60) days written notice of termination;

 

(iii)                                                 upon the occurrence of any
one of the following:

 

(A)                              Consultant’s death;

 

(B)                                the effective date of a notice sent to
Consultant stating the Board’s determination made in good faith and after
consultation with a qualified physician selected by the Board, that Consultant
is incapable of performing his duties under this Agreement, with or without
reasonable accommodation, because of a physical or mental incapacity that has
prevented Consultant from performing such full-time duties for a period of
ninety (90) consecutive calendar days and the determination that such incapacity
is likely to continue for at least another ninety (90) days; and

 

(C)                                the effective date of a notice sent to
Consultant terminating this Agreement for Cause.

 

“Cause” means the occurrence of one or more of the following events:

 

(i)                                                                                    
Consultant’s willful and repeated failure or refusal to comply in any material
respect with the reasonable lawful policies, standards or regulations from time
to time established by the Company, or to perform his duties in accordance with
this Agreement after notice to Consultant of such failure; or

 

(ii)                                                                                 
Consultant engages in criminal conduct or engages in conduct with respect to the
Company that is dishonest, fraudulent or materially detrimental to the
reputation, character or standing of the Company.

 

Upon termination, Consultant shall be paid the Fees as set forth on Schedule A.

 

--------------------------------------------------------------------------------


 

(c)           Survival.  Upon such termination, Company shall have no further
obligations to Contractor other than payment of unpaid Fees in an amount equal
to the percentage of Services completed as of the date of termination.  Any
termination of this Agreement shall not relieve Contractor of its obligations
under Sections 4, 5, 6, 7, 9, 10, 13 and 15, this Section 3(c) (Survival) and
any other provision that may reasonably be interpreted to survive termination,
nor shall any such termination relieve Contractor or Company from any liability
arising from any breach of this Agreement.

 

(d)           Impact on Stock Options.  Notwithstanding anything to the contrary
in this Agreement, and for purposes of clarity, Company and Contractor
acknowledge and agree that options to purchase the Company’s common stock
granted to Contractor pursuant to a separate agreement and owned by Contractor
as of the date of this Agreement shall not terminate or expire by reason of the
execution of this Agreement, and shall continue in full force and effect from
and after the effective date of this Agreement in accordance with their terms,
except and to the extent amended by this Section 4(d).  Notwithstanding the
foregoing, Company and Contractor agree that as of the effective date of this
Agreement the vesting schedule of such options to purchase the Company’s common
stock shall be amended such that the vesting of such options shall cease as of
the date of termination of this Agreement for any reason.  Further,
notwithstanding anything to the contrary set forth in the separate agreement
granting Contractor options to purchase the Company’s common stock, such options
shall expire upon the earlier of (a) the date of expiry set forth in the
separate agreement granting the options or (b) the date that is eighteen (18)
months following termination of Contractor as an independent contractor under
this Agreement.

 

5.             Independent Contractor Status.  Contractor is an independent
contractor.  This Agreement shall not create the relationship of employer and
employee, a partnership or a joint venture.  Company shall not control or direct
the details and means by which Contractor performs the Services.  Contractor
shall determine the number of days and hours of work.  Contractor acknowledges
that it has no authority to enter into contracts on behalf of Company or to
otherwise obligate Company in any respect.

 

6.             Responsibilities of Contractor.

 

(a)           Taxes.  Contractor shall be responsible for payment of all taxes
with respect to its business and the Services, including, without limitation,
income taxes, sales taxes and business and occupation taxes.  Company will not
be responsible for any of the foregoing payments and Contractor agrees to
indemnify, defend and hold Company harmless from any loss or damage that may be
sustained as a result of, or in connection with, Contractor’s failure to satisfy
the requirements set forth in this Section 5(a).

 

(b)           Compliance with Laws.  Contractor shall comply with all federal,
state and local laws, ordinances, regulations and codes governing Services
performed under this Agreement. Contractor agrees to indemnify, defend and hold
Company harmless for any loss or damage that may be sustained as a result of, or
in connection with, Contractor’s failure to satisfy the requirements set forth
in this Section 5(b).

 

--------------------------------------------------------------------------------


 

(c)           Conflict of Interest.  During the term of this Agreement,
Contractor represents and warrants that he will not perform services for others
in a manner that creates a conflict of interest with respect to the Services to
be performed for Company pursuant to this Agreement.

 

7.             Contractor Warranties.  Contractor represents and warrants that:

 

(a)           Contractor is under no contractual restriction that would prohibit
him from performing the Services;

 

(b)           Contractor’s execution, delivery and performance of this Agreement
will not violate any other employment, nondisclosure, confidentiality,
consulting or other agreement to which Contractor is a party or by which he may
be bound; and

 

(c)           Contractor will not use, in the performance of the Services or the
creation of any Proprietary Materials (as such term is defined below in
Section 10), or disclose to Company any confidential or proprietary information
of any other person if such use or disclosure would violate any obligation or
duty that Contractor owes to such other person.  Contractor’s compliance with
this Section will not prohibit, restrict or impair Contractor’s performance of
the Services and his other obligations and duties to Company.

 

8.             Indemnification. Contractor agrees to defend, hold harmless and
indemnify Company, its affiliates, and their respective directors, officers,
employees, successors and assigns from and against any and all losses, damages,
claims, demands, suits, liabilities, and expenses, including reasonable
attorneys’ fees and expenses associated therewith or with successfully
establishing the right to indemnification hereunder, which arise out of, in
connection with, or result from any claim, action or other proceeding that is
based on Contractor’s breach of any of the warranties or obligations contained
in this Agreement.  Contractor agrees to defend Company, at Company’s request,
against any claim, demand or suit for which Contractor has agreed to indemnify
Company.  Company may, at its option, conduct the defense in any such claim,
demand or suit, and Contractor agrees to cooperate fully with such defense. 
Company agrees to notify Contractor within a reasonable time of any written
claims or demands against Company for which Contractor is responsible under this
Section.

 

9.             Non-Exclusive.  Subject to Section 6(c) and Section 14, this
Agreement shall not limit Contractor’s right to provide services for others. 
Notwithstanding anything to the contrary in this Agreement, this Agreement does
not grant to Contractor an exclusive right or privilege to provide the
Services.  Company may require or obtain the Services, or services similar to
the Services, from any other provider of its choice.  Company has no obligation
to hire Contractor for any work in addition to the Services described on
Schedule A.

 

10.          Confidential Information.  As a condition to Company’s obligations
under this Agreement, Contractor agrees to enter into and abide by all the terms
and conditions of a nondisclosure agreement substantially in the form attached
hereto as

 

--------------------------------------------------------------------------------


 

Exhibit A, which upon execution by the Parties shall be incorporated herein by
this reference.

 

11.          Ownership and Use of Proprietary Materials.

 

(a)           Proprietary Materials.  As used in this Agreement, “Proprietary
Materials” means all products, devices, computer programs, techniques, know-how,
algorithms, procedures, discoveries or inventions, whether patentable or
copyrightable and whether reduced to practice, and all materials, texts,
drawings, specifications, source code, data and other recorded information, in
preliminary or final form and on any media whatsoever, that is within the scope
of Company’s business, research or investigations or results from or is
suggested by Contractor performance of the Services.  It is specifically agreed
that all discoveries and improvements, designs and trademarks made or conceived
by the Consultant prior to the commencement of this Agreement or otherwise
identified on Schedule B attached hereto (the “Excluded Proprietary Materials”)
shall be excluded from the definition of Proprietary Materials.  The parties
will not jointly develop an intellectual property.  If the parties wish to 
jointly develop intellectual property, ownership of and agreements concerning
such development shall be detailed in a separate written agreement entered into
by the parties prior to the start of any such joint development.

 

(b)           Ownership.  Company will be the exclusive owner of all Proprietary
Materials.  To the extent permitted under the U.S. Copyright Act (17 U.S.C. §
101 et seq., and any successor statute thereto), the Proprietary Materials will
constitute “works made for hire,” and the ownership of such Proprietary
Materials will vest in Company at the time they are created.  To the extent the
Proprietary Materials are not “works made for hire” under applicable copyright
laws, Contractor hereby assigns and transfers to Company all right, title and
interest that Contractor may now or hereafter have in the Proprietary Materials,
subject to the limitations set forth in Section 10(d), below.

 

(c)           Further Acts.  Contractor will take such action (including, but
not limited to, the execution, acknowledgment, delivery and assistance in
preparation of documents or the giving of testimony) as may be requested by
Company to evidence, transfer, vest or confirm Company’s right, title and
interest in the Proprietary Materials.

 

(d)           Limitation.  Notwithstanding any other provision of this Agreement
to the contrary, this Section 10 will not obligate Contractor to assign or offer
to assign to Company any of Contractor’s rights in an invention for which no
equipment, supplies, facilities or trade secret information of Company was used
and which was developed entirely on Contractor’s own time, unless the invention
results from any work performed by Contractor for Company.

 

12.          Identification.  Contractor shall not, without Company’s prior
written consent, engage in advertising, promotion or publicity making public use
of any Identification in any circumstances related to this Agreement. 
“Identification” means any copy or semblance of any trade name, trademark,
service mark, insignia, symbol or logo of Company or its affiliates.

 

--------------------------------------------------------------------------------


 

13.          Remedies.  The Parties agree that damages may be inadequate to
compensate for the unique losses to be suffered in the event of a breach hereof,
and that the damaged party will be entitled, in addition to any other remedy it
may have under this Agreement or at law, to seek and obtain injunctive and other
equitable relief, including specific performance of the terms of this Agreement
without the necessity of posting bond.

 

14.          Noncompetition.   Contractor shall not during the term of this
Agreement, and for twelve (12) months thereafter, be employed by, consult with,
or otherwise perform services for, participate in the ownership, management,
operation or control of, any Competitor of the Company.  Contractor shall not
during the term of this Agreement, and for twelve (12) months thereafter, be
employed by, consult with, or otherwise perform services for, participate in the
ownership, management, operation or control of, any Competitor of Company. 
“Competitor” means any entity that directly or indirectly engages in research
and development of drugs or products that rely upon or utilize antisense, exon
skipping or other technologies that are utilized by the Company as part of its
drug development activities.

 

15.          Notices.   Any notice or demand which under the terms of this
Agreement or under any statute must be given or made by Contractor or Company
shall be in writing and shall be given and effective upon receipt if delivered
in person, by cable, telegram, or facsimile; one day after deposit prepaid with
a national overnight express delivery service; or, three days after deposit in
the United States mail (registered or certified mail, postage prepaid, return
receipt requested).  Each Party shall be responsible for notifying the other of
any change in address for purposes of this paragraph.  Notices shall be provided
the following representatives at the addresses below listed:

 

Company:

To:

 

AVI BioPharma, Inc.

One SW Columbia

Suite 1105

Portland OR 97258

Fax: (503) 227-0751

Attention: Chief Executive Officer

 

 

 

 

Contractor:

To:

 

James B. Hicks PhD, LLC

3 Great Meadow

Locust Valley, NY 11560

Fax: (516) 367-8382

Attention: Mr. James B. Hicks

 

The above addresses may be changed at any time by giving prior written notice as
above provided.

 

16.          Miscellaneous.

 

(a)           Any delay or failure of either Party to this Agreement to enforce
at any time any of its provisions or terms shall not be construed to be a waiver
of such provision or term, nor of the right of either Party to later enforce
such term or provision.  The express waiver by a Party

 

--------------------------------------------------------------------------------


 

hereto of any right or remedy in a particular instance will not constitute a
waiver thereof in any other instance.  All rights and remedies will be
cumulative and not exclusive of any other rights or remedies.

 

(b)           This Agreement shall be governed by the laws of the State of
Oregon without regard to any rules governing conflict of laws.  Venue for any
action arising out of or related to this Agreement shall be in Multnomah County,
Oregon.

 

(c)           If any provision of this Agreement is held to be unenforceable,
the remaining provisions will nevertheless continue to be valid and enforceable.

 

(d)           Each Party’s obligations hereunder are in addition to, and not
exclusive of, any and all of its other obligations and duties to the other
Party, whether express, implied, in fact or in law.

 

(e)           This Agreement represents and contains the entire understanding
between the Parties in connection with its subject matter, and all prior or
contemporaneous oral or written communications, understandings or agreements
between Company and Contractor with respect to such subject matters are hereby
superseded in their entireties. The Parties acknowledge that they have not
relied upon any representation or statement not set forth in this Agreement made
by the other Party or that Party’s agent.  This Agreement will not be amended,
modified, altered or varied except in a written document signed by both Parties.

 

(f)            This Agreement may be executed in any number of counterparts, all
of which when taken together shall constitute one agreement binding on each
Party, notwithstanding that each Party is not a signatory to the same
counterpart.

 

(g)           This Agreement shall not be assigned or transferred by Contractor
without the prior written consent of Company.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

--------------------------------------------------------------------------------


 

The Parties have signed this Agreement as of the date first set forth above.

 

COMPANY:

CONTRACTOR:

 

 

AVI BIOPHARMA, INC.

James B. Hicks PhD, LLC

 

 

By:

/s/ K. Michael Forrest

 

By:

/s/ James B. Hicks

Name: K. Michael Forrest

Name: James B. Hicks

Title:   Chief Executive Officer

Title: Member

           10/26/07

         10/26/07

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 


SERVICES AND FEES


 

This Statement of Work (“SOW”) is entered into between AVI BioPharma, Inc.
(“Company”) and James B. Hicks PhD, LLC (“Contractor”).  Reference is made to
the Professional Services Agreement between Company and Contractor dated as of
the      day of October 2007 (the “Agreement”), which this SOW is subject to and
made a part of.

 

Table 1: Consulting Scope of Work, Fees

 

ACTIVITY

 

KEY DELIVERABLES

 

Fees

 

1. Retainer

 

·                  Services as requested up to 8 hours per month.

 

·                  $2,500 per month plus options each year of the Agreement to
purchase 10,000 shares of the Company’s common stock. Such options shall have an
exercise price not less than fair market value on the grant date and shall vest
ratably on each monthly anniversary date of the grant over twelve months of
continued service as a Consultant.

 

 

 

 

 

 

 

2. As requested

 

·                  Services in excess of 8 hours per month

 

·                  $312.50/hour

 

 

Additional Expenses: Reasonable travel and other expenses in connection with
Services, including attendance at Board meetings as requested.

 

--------------------------------------------------------------------------------


 

Payment of Fees in the Event of Termination:

 

·                  Voluntary Termination by Consultant: Fees earned through the
effective date of termination; vesting of options ceases as of effective date of
termination and options remain exercisable for 18 months or the expiry date of
the option, whichever earlier.

 

·                  Termination by Company without Cause: Fees earned through
effective date of termination/end of current term; vesting of options
accelerates and options remain exercisable for 18 months or the expiry date of
the option, whichever earlier.

 

·                  Termination by Company upon Consultant’s Death or Disability:
Fees earned through effective date of termination/end of current term; vesting
of options accelerates and options remain exercisable for 18 months or the
expiry date of the option, whichever earlier.

 

·                  Termination by Company With Cause:  Fees earned through
effective date of termination; termination of all unvested options on effective
date of termination, vesting of options ceases as of effective date of
termination and options remain exercisable for 90 days or the expiry date of the
option, whichever earlier.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXCLUDED PROPRIETARY MATERIALS

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NON-DISCLOSURE AGREEMENT

 

This Non-Disclosure Agreement (this “Agreement”) is entered into as of 
October     , 2007 (the “Effective Date”), by and between AVI BioPharma, Inc.,
an Oregon corporation (the “Company”) and
                                                   (the “Recipient”) (each, a
“Party” and, collectively, the “Parties”).

 

RECITALS

 

A.                                   The Recipient is a consultant to the
Company and will be  providing  professional services to the Company in
accordance with that certain Professional Services Agreement dated as of the
     day of October 2007 (the “Consulting Agreement”).

 

B.                                     In connection with the Consulting
Agreement, the Company will disclose to the Recipient certain material,
non-public information about the Company.  As a condition precedent to providing
such information to the Recipient, the Parties have agreed to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants expressed herein and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follow

 

I.              DEFINITIONS.  FOR THE PURPOSES OF THIS AGREEMENT:

 

A.                                    “Affiliate” of a Party means any entity
that a Party directly or indirectly controls, or is controlled by, including but
not limited to employees, agents, and entities.

 

B.                                    “Confidential Information” means any
business, marketing, technical, or other information in tangible or intangible
form, disclosed by the Company to the Recipient that, at the time of disclosure,
is designated as confidential (or like designation), is disclosed in
circumstances of confidence, or would be understood by the Parties (or their
Affiliates), exercising reasonable business judgment, to be confidential,
specifically including Company business plans, product concepts, technical
know-how, methods of and other information relating to operations, development
strategies, distribution arrangements, financial data, marketing plans, and
business practices, policies, or objectives.

 

II.            DISCLOSURE, USE RESTRICTIONS AND PROPRIETARY RIGHTS.

 

A.                                    Disclosure and Use.

 

1.                                      Any Confidential Information received by
the Recipient shall be retained in confidence, disclosed only to Affiliates
solely on a need to know basis, and used only in accordance with this Agreement.
The Recipient shall use

 

--------------------------------------------------------------------------------


 

at least the same degree of care as it uses to protect his/its own confidential
information of a similar nature, but no less than reasonable care, to prevent
the unauthorized use or disclosure of the Confidential Information.  The
obligations of confidence set forth in this Agreement shall extend to any of the
Recipient’s Affiliates, including the Recipient’s attorneys, advisors,
directors, executive officers and employees that may receive Confidential
Information.  The Recipient shall notify its attorney(s), advisors, directors,
officers and Affiliates of the requirements of this Agreement and require that
such persons comply with the requirements of this Agreement.

 

2.                                      In accordance with Section 2.4 below,
the Recipient shall notify the Company immediately upon discovery of any
unauthorized use or disclosure of Confidential Information or any other breach
of this Agreement by the Recipient, its officers, directors, advisors,
attorneys, employees, or Affiliates, and will cooperate with the Company to
assist the Company to regain possession of the Confidential Information and
prevent its further unauthorized use or disclosure.

 

B.                                    Exemptions.  The Recipient shall not be
bound by the obligations restricting disclosure and use set forth in this
Agreement with respect to Confidential Information, or any part thereof, which: 
(i) was known by the Recipient prior to disclosure, except if such Confidential
Information, or any part thereof, became known to Recipient as a result of or in
connection with prior positions or roles Recipient had with the Company that
allowed Recipient to know or become exposed to or aware of such Confidential
Information or any part thereof, in which case  such Confidential Information or
such part thereof shall be deemed to be Confidential Information subject to
subparagraphs (ii), (iii), (iv) and (v) herein; (ii) was lawfully in the public
domain prior to its disclosure, or becomes publicly available other than through
a breach of this Agreement; (iii) was disclosed to the Recipient by a third
party, provided such third party is not in breach of any confidentiality
obligation in respect of such information; (iv) is independently developed by
the Recipient, where the burden is on the Recipient to prove independent
development; or (v) is disclosed when such disclosure is compelled pursuant to
legal, judicial or administrative proceedings, or otherwise required by law,
subject to the Recipient giving reasonable prior notice to the Company Party to
allow the Company to seek protective court orders. The foregoing exemptions
shall extend to any Affiliates that receive or have received Confidential
Information.

 

C.                                    Proprietary Rights.  The Recipient
(including its Affiliates) shall not acquire any rights, express or implied, in
the Confidential Information of the Company (including its Affiliates), except
for the limited use specified in this Agreement. The Confidential Information,
including all right, title and interest therein, remain the sole and exclusive
property of the Company (and its Affiliates).

 

--------------------------------------------------------------------------------


 

D.                                    Compulsory Disclosure.  If the Recipient
is legally compelled to disclose any of the Confidential Information, the
Recipient shall promptly provide written notice to the Company to enable the
Company (at its sole cost and expense) to seek a protective order or other
appropriate remedy to avoid public or third-party disclosure of its Confidential
Information.  If such protective order or other remedy is not obtained, the
Recipient shall furnish only so much of the Confidential Information that it is
legally compelled to disclose, and shall exercise its commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information. The Recipient shall cooperate with and
assist the Company, at the Company’s expense, in seeking any protective order or
other relief requested pursuant to this Section 2.4.

 

III.                                 REMEDIES.  THE RECIPIENT AGREES THAT ANY
VIOLATION OR THREATENED VIOLATION OF THIS AGREEMENT WILL CAUSE IRREPARABLE HARM
TO THE COMPANY, ENTITLING THE COMPANY TO SEEK INJUNCTIVE RELIEF IN ADDITION TO
ALL OTHER LEGAL REMEDIES.

 

IV.           TERM OF OBLIGATION.

 

A.                                    Term.  The confidentiality obligations set
forth in this Agreement shall continue with regard to an item of information as
long as that information continues to meet the definition of “Confidential
Information” and is not exempt under Section 2.2.

 

B.                                    Return of Confidential Information.  At
any time upon written request by the Company, the Recipient shall return or
destroy all documents or other materials embodying Confidential Information,
shall retain no copies thereof, and shall certify in writing that such
destruction or return has been accomplished. The confidentiality obligations set
forth in this Agreement shall survive any termination of the Agreement.

 

V.                                    SECURITIES LAWS.  THE RECIPIENT HEREBY
ACKNOWLEDGES THAT THE COMPANY IS A PUBLICLY TRADED COMPANY.  THE RECIPIENT
HEREBY ACKNOWLEDGES THAT HE IS AWARE THAT FEDERAL AND STATE SECURITIES LAWS
PROHIBIT ANY PERSON WHO HAS RECEIVED MATERIAL, NON-PUBLIC INFORMATION
(INFORMATION ABOUT THE COMPANY OR ITS BUSINESS THAT IS NOT GENERALLY AVAILABLE
TO THE PUBLIC) CONCERNING THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE
MATTERS THAT ARE THE SUBJECT OF THIS AGREEMENT, FROM PURCHASING OR SELLING
SECURITIES OF THE COMPANY WHILE IN POSSESSION OF SUCH NON-PUBLIC INFORMATION,
AND FROM COMMUNICATING THAT INFORMATION TO ANY OTHER PERSON WHO MAY PURCHASE OR
SELL SECURITIES OF THE COMPANY OR OTHERWISE VIOLATE SUCH LAWS.  THE RECIPIENT
SPECIFICALLY ACKNOWLEDGE THESE OBLIGATIONS AND AGREES TO BE BOUND BY THEM.

 

--------------------------------------------------------------------------------


 

VI.           GENERAL.

 

A.                                    Waiver.  The failure of the Company to
claim a breach of any term of this Agreement shall not constitute a waiver of
such breach or the right of the Company to enforce any subsequent breach of such
term.

 

B.                                    Assignment.  This Agreement shall be
binding on and inure to the benefit of each Party and their respective
successors and assigns.

 

C.                                    Severability.  In the event that any
provision of this Agreement is found to be invalid, void or unenforceable, the
Parties agree that unless such provision materially affects the intent and
purpose of this Agreement, such invalidity, void ability or unenforceability
shall not affect the validity of this Agreement nor the remaining provisions
herein.

 

D.                                    Governing Law.  This Agreement shall be
governed by the laws of the State of Oregon, without regard to its conflict of
law principles. The jurisdiction for any legal action shall be exclusively a
state or federal court in Multnomah County, Oregon.

 

E.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties on the subject matter
hereof and supersedes all prior agreements, communications and understandings of
any nature whatsoever, oral or written. This Agreement may not be modified or
waived orally and may be modified only in a writing signed by a duly authorized
representative of both parties.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on the Effective Date.

 

Company

Recipient

AVI BioPharma, Inc.

 

 

 

By:

 

 

 

Print Name: K. Michael Forrest

Print Name:

 

Title: Interim CEO

Date

 

Date:

 

 

 

 

--------------------------------------------------------------------------------